DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation: “the columnar body is located at a center of gravity of a region located inside the frame body of the lid, and is provided between the support substrate and the lid. Are there more than one centers of gravity in the system? How is the region defined? Since the limitation is unclear, the examiner assumes “a region” could be defined as any area in the device and therefore anticipated by Kurihara as explained below. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. (US20170272051, hereinafter Kurihara).
Regarding claim 1, Kurihara discloses an electronic device (Fig. 11) comprising: a support substrate (10a); a piezoelectric layer (10b)that is provided on the support substrate; a functional element (12) including an electrode (12) provided on a surface of the piezoelectric layer (10b); a metallic frame body (30, 36, 37) that is provided on the support substrate so as to surround the piezoelectric layer (1010b) and the functional element in a plan view; a metallic lid (32, 34) that is provided on the frame body so as to form a space (25) between the lid and the support substrate, and seals the functional element into the space; and a columnar body (38a, 38b) that is provided between the support substrate and the lid in the space.
Regarding claim 2, the piezoelectric layer has a through hole (16) passing therethrough, and the columnar body is provided between the support substrate and the lid on the through hole area (see Figs. 1 and 11).
Regarding claim 3, the height of the columnar body is larger than a distance from an upper surface of the support substrate to an upper surface of the electrode.
Regarding claim 4, the columnar body is provided apart from the piezoelectric layer. 
Regarding claim 8, as explained above, the limitation is unclear. However, considering the broadness of the term “a region”, the examiner considers the columnar body of Kurihara to be located at “a center of gravity of a region” within the frame body. 
Regarding claim 9, the support substrate is a sapphire substrate and the piezoelectric substrate is made of LT or LN (paragraph 0031).
Regarding claim 10, the functional electrode is a piezoelectric thin film resonator including a lower electrode and upper electrode which sandwich the piezoelectric layer. Fig. 2 discloses the functional device structure having the piezoelectric layer sandwiched between two electrodes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara.
 Regarding claim 7, Kurihara discloses the lid is connected to ground and the columnar body is made of metal (paragraph 0027). However, Kurihara fails to disclose the columnar body having a width that narrows from the lid toward the support substrate. Metal conductors formed having tapered shapes are old and well known in the art. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide a columnar body made of a metal and having a width that narrows from the lid toward the support substrate since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Kurihara.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in claim 5 and comprising one of end surfaces of the columnar body is in contact with the support substrate, and the other thereof is in contact with the lid. Regarding claim 6, the references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described wherein the piezoelectric layer has a recess in which the piezoelectric layer is present on the bottom surface, and the columnar body is provided between the support substrate and the lid in the recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837